         Case 7:20-cv-00244 Document 69 Filed on 07/06/21 in TXSD Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

    UNITED STATES OF AMERICA,          §
                  Plaintiff,           §
                                       §
                  v.                   §         CASE NO. 7:20-CV-244
                                       §
 6.584 ACRES OF LAND, MORE OR          §
 LESS, SITUATE IN HIDALGO              §
 COUNTY, STATE OF TEXAS; AND           §
 HEIRS OF ROMULO CAVAZOS, ET AL., §
 AND HEIRS OF RAUL CAVAZOS, et al.,    §
                Defendants.            §
_____________________________________________________________________________

                               AGREED ORDER
_____________________________________________________________________________

            COME NOW Plaintiff, the United States of America, and Defendant Eloisa Cavazos

    who make and file this Agreed Order with regard to Plaintiff’s Motion to Compel Defendant’s

    Appearance at Deposition.1 It is Agreed and ORDERED that Defendant Eloisa Cavazos will

    appear for deposition by Zoom on July 15, 2021, at 10:00am pursuant to Fed. R. Civ. P. 30,

    with the following accommodations:

                   1. Communication Access Realtime Translation (CART) shall be provided by a

                      certified provider;

                   2. Baudilia Cavazos (Deponent’s sister and nonparty) is permitted to attend the

                      deposition solely in a supportive role;

                   3. A break every hour, or intermittently upon Defendant’s request, and a 1-hour

                      break for lunch shall be provided during the deposition; and

                   4. The physical location of Deponent must comport with the Federal Rules of


1
    Dkt. No. 66.
                                                 Page 1 of 3
    Case 7:20-cv-00244 Document 69 Filed on 07/06/21 in TXSD Page 2 of 3




            Civil Procedure.

     Accordingly, Plaintiff’s Motion to Compel Defendant’s Appearance at Deposition is

now moot.

     IT IS SO ORDERED.

     DONE at McAllen, Texas, this ___ day of ________, 2021.



                                               _______________________________
                                               MICAELA ALVAREZ
                                               United States District Judge




                                      Page 2 of 3
      Case 7:20-cv-00244 Document 69 Filed on 07/06/21 in TXSD Page 3 of 3




AGREED AS TO FORM AND SUBSTANCE:

FOR DEFENDANT ELOISA CAVAZOS:                                 FOR PLAINTIFF:

                                                              JENNIFER B. LOWERY
By:    s/ Ricardo A. Garza (with permission)                  Acting United States Attorney
       RICARDO A. GARZA                                       Southern District of Texas
       Texas Civil Rights Project
       State Bar No. 24109912
       SDTX Bar No. 3336127                             By:   s/ Megan Eyes
       Texas Civil Rights Project                             MEGAN EYES
       1017 W. Hackberry Ave.                                 Assistant United States Attorney
       Alamo, Texas 78516                                     Southern District of Texas No. 3135118
       Tel: (956) 787-8171 ext. 128                           Florida Bar No. 0105888
       ricky@texascivilrightsproject.org                      1701 West Hwy 83, Suite 600
                                                              McAllen, Texas 78501
                                                              Tel: (956) 618-8010
                                                              Fax: (956) 618-8016
                                                              Email: Megan.Eyes@usdoj.gov
                                                              Attorney in Charge for Plaintiff




                                          Page 3 of 3
